Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 17, 2014

The Court of Appeals hereby passes the following order:

A15D0105. JESSE R. WALKER, et al. v. DIRECT PROPERTIES, LLC.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, Defendant Jesse Walker appealed the magistrate court’s decision
to the superior court. The superior court ruled in favor of Direct Properties, LLC, and
Walker filed a motion for new trial or judgment notwithstanding the verdict. On
October 9, 2014, the trial court denied Walker’s motion. On October 20, 2014,
Walker filed this application for discretionary appeal seeking review of the trial
court’s order. We lack jurisdiction.
      Generally, an application for discretionary appeal must be filed within 30 days
of entry of the order sought to be appealed. OCGA § 5-6-35 (d). But the underlying
subject matter of an appeal controls over the relief sought in determining the proper
appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192)
(1994). The underlying subject matter of this discretionary application is a
dispossessory judgment. OCGA § 44-7-56, which governs dispossessory actions,
requires that an appeal from a dispossessory ruling be filed within seven days of the
date judgment was entered. Walker filed his application 11 days after entry of the
order he seeks to appeal. The requirements of OCGA § 5-6-35 are jurisdictional, and
this Court cannot accept an application for appeal not made in compliance therewith.
See Boyle v. State, 190 Ga. App. 734 (380 SE2d 57) (1989).
      Because Walker’s application is untimely, this Court lacks jurisdiction over
this application, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     11/17/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.